NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

HENRY KAPONONUIAHOPIL LII,                       No.   16-15539

                Petitioner-Appellant,            D.C. No. 1:13-cv-01508-AWI

 v.
                                                 MEMORANDUM*
PAUL COPENHAVER,

                Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Federal prisoner Henry Kapononuiahopil Lii appeals pro se from the district

court’s dismissal of his habeas petition, which the district court characterized as

arising under 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C. §§ 1291

and 2253. We review de novo the dismissal of a section 2241 petition, see



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006), and we affirm.

      Lii’s petition challenged his conviction and sentence, and was thus a

disguised motion under section 2255 and required a certificate of appealability to

proceed on appeal. See Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir.

2011). The district court certified only one issue: whether Lii is entitled to relief

under Welch v. United States, 136 S. Ct. 1257 (2016), with regard to his conviction

under the residual clause of the Armed Career Criminal Act (“ACCA”). We

conclude that Welch is inapplicable because the record shows that Lii was not

sentenced under the ACCA. As to Lii’s remaining claims, we agree with the

district court’s conclusion that Lii does not qualify under section 2255’s “escape

hatch,” and affirm its dismissal of the petition for lack of jurisdiction. See

Stephens, 464 F.3d at 898-99 (stating when a section 2241 petition is available

under section 2255’s “escape hatch” and affirming dismissal for lack of

jurisdiction because the “escape hatch” was not properly invoked).

      Appellee’s motion to dismiss is denied.

      AFFIRMED.




                                           2                                     16-15539